Citation Nr: 1341818	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from October 2001 to March 2002 and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In March 2010, the RO denied service connection for memory loss.  In May 2011, the RO continued the denial for service connection for memory loss, but granted service connection for PTSD with depressive disorder and anxiety and assigned a 30 percent rating effective January 29, 2010.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD with depressive disorder, memory loss, and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Memory loss is etiologically related to PTSD.


CONCLUSION OF LAW

The criteria for service connection for memory loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In this case, VA treatment records and examination reports clearly document memory loss.  A January 2011 VA examination report specifically noted that it was as likely as not that memory loss stemmed from mental health issues.  Therefore, there is competent medical evidence that memory loss is secondary to PTSD, and service connection for memory loss is granted.

Notably, memory loss is contemplated under the rating criteria for evaluating PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The regulations provide that the evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  Therefore, in order to ensure full consideration of the Veteran's condition while maintaining compliance with the regulations, memory loss should be service-connected as part of his PTSD.  In other words, the Veteran is now service-connected for PTSD with depressive disorder, anxiety, and memory loss.


ORDER

Service connection for memory loss is granted.


REMAND

The Veteran underwent a VA examination in January 2011.  In statements dated June 2011, the Veteran and his wife reported increased levels of symptomatology relative to the findings of the examination.  A similar statement was received from the Veteran's representative in its March 2013 brief.  As the Veteran has asserted that his condition has worsened since his last examination, he should be afforded a new examination to determine the current severity of his PTSD with depressive disorder, anxiety, and memory loss.

As the claim is being remanded, the Veteran's most recent VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from November 2010 through the present and associate them with the claims file.

2.  Schedule another VA compensation examination to reassess the severity of the Veteran's PTSD.  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD with depressive disorder, anxiety, and memory loss, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


